Title: Fryday March 7.
From: Adams, John
To: 


       In the Morning Chronicle of Saturday February 22, Mr. Secretary Townsend in the Debate upon the five Propositions of Lord John Cavendish, is represented to have said “He was willing to give his full Assent to the first Proposition, because such a Declaration from Parlia­ ment was, after the Address voted on Monday last, indispensably necessary. To the second, and to the third Resolutions, likewise he had no Objections. The fourth he certainly should resist, because it conveyed a direct Censure upon Ministers, reprobated and condemned the Peace, would give Alarm and Umbrage to the foreign Powers, with whom the Peace had been made, and be attended with a Variety of bad Consequences.
       ”With Regard to the fifth, that respecting the Loyalists, it would produce much Evil. It would totally defeat the Recommendations which Congress were pledged to make in favour of the Loyalists, and put them in a worse Predicament than that they already stood in, by the Treaty. In order to support this Assertion Mr. Townsend reasoned a good deal on the great danger arising at all times from creating Jealousies and Suspicions in Parties negotiating; but if there was any Party more prone to Jealousy, any State more liable to catch Suspicion sooner than another, it must be the United States of America, on Account of their having been little accustomed to the Business of negotiating, and being obliged to trust their first and dearest Interests in the hands of Persons of whose Fidelity they had scarcely any pledge of Security. Mr. Townsend concluded with saying, that for these Reasons he should resist the fifth Resolution as well as the fourth.”
      